Citation Nr: 1618710	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-45 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a separate compensable disability rating for left cubital tunnel syndrome, currently combined with the rating for left ulnar nerve compression.  

2.  Entitlement to an initial rating for left median neuropathy in excess of 10 percent. 

3.  Entitlement to an initial compensable rating for a surgical scar of the left elbow.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from October 1998 to December 1998. 

Historically, a January 2010 decision of the Board of Veterans' Appeals (Board) granted service connection for left cubital syndrome of the elbow with previous release.  

This appeal comes before the Board from March 2010, June 2010, July 2010, and October 2010 rating decisions of the RO in Lincoln, Nebraska.

Specifically, the March 2010 rating decision effectuated the Board's grant of service connection for left cubital tunnel syndrome and combined this disability with the service-connected left ulnar nerve compression with nerve release surgery.  The June 2010 rating decision granted service connection and assigned a noncompensable rating for the left elbow scar.  The July 2010 rating decision denied entitlement to a TDIU.  The October 2010 rating decision granted service connection for left median neuropathy and assigned a 10 percent rating. 

In September 2011, the Board remanded this appeal to fulfill the Veteran's request for a hearing.  In November 2011, the Veteran and her spouse presented testimony at a Board hearing, chaired by a Veterans Law Judge (VLJ), seated at the RO.  A transcript of the hearing is associated with the claims file.   

In September 2011, the Board remanded this appeal to obtain VA Vocational Rehabilitation folder records and records of the Social Security Administration (SSA), which are now on file.  See Stegall v. West, 11 Vet. App. 268 (1998).  

By letter of March 3, 2016, the Veteran was informed that the VLJ that conducted the November 2011 hearing was no longer employed by the Board and that the Veteran had the opportunity to testify at another hearing before a VLJ that would decide her appeal.  In response, by letter later that month, the Veteran stated that she did not wish another hearing but desired to have her appeal decided on the basis of the evidence of record.  

There was additional evidence added to the record after the issuance of the March 2013 supplemental statement of the case both prior to and after certification of the issues to the Board.  The Board finds that this additional evidence was neither relevant (i.e., cumulative/redundant) such that the issuance of a supplemental statement of the case was required as set forth in 38 C.F.R. § 19.37(a), nor pertinent (i.e., cumulative/redundant) such that solicitation of a waiver was necessary as set forth in 38 C.F.R. § 20.1304(c). 

In addition to the paper claim file there are paperless claims electronic files, Veteran's Benefits Management System (VBMS) and Virtual VA.  All of these have been reviewed in this case.  


FINDINGS OF FACT

1.  The service-connected left cubital tunnel syndrome, also called ulnar nerve entrapment, encompasses the pathology and resultant signs, symptoms, and disability from impairment of the ulnar nerve as does the service-connected left ulnar nerve compression and, as such, the assignment of separate ratings for left cubital tunnel syndrome and for left ulnar nerve entrapment would constitute double compensation, also called pyramiding, and is prohibited.  

2.  Although the Veteran has at times provided conflicting information as to which upper extremity is dominant, the Board finds that, based on her testimony, she is right handed and, as such, the disabilities herein at issue affect her minor extremity.  

3.  The Veteran's left median neuropathy is primarily sensory in nature and not productive of more than mild impairment.  

4.  The Veteran's surgical scar of the left elbow is asymptomatic and does not result in any functional impairment.  

5.  The Veteran is service-connected for left ulnar nerve compression with nerve release surgery, and left cubital tunnel syndrome with prior release, rated 20 percent; right ulnar nerve compression with nerve release surgery (claimed as right wrist carpal tunnel syndrome), rated 10 percent; left median neuropathy, rated 10 percent; a postoperative (PO) scar of the right wrist, rated 10 percent; tinnitus, rated 10 percent; a PO scar of the left wrist, rated noncompensably disabling; and a PO scar of the left elbow, rated noncompensably disabling; for a combined disability rating, including a bilateral factor of 4.2 percent, of 50 percent.  

6.  The Veteran has three years of college education and past work experience in office work and as a waitress; and while precluded from work involving extensive use of her upper extremities she is not precluded from obtaining or retaining other employment that does not require such activity.  


CONCLUSIONS OF LAW

1.  The criteria for a separate compensable disability rating for left cubital tunnel syndrome, currently combined with the rating for left ulnar nerve compression, are not met.  38 C.F.R. § 4.14, 4.124a, Diagnostic Codes 8516, 8616, 8716 (2015).  

2.  The criteria for an initial rating in excess of 10 percent for left median neuropathy are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.21, 4.124a, Diagnostic Codes 8515, 8615, 8715 (2015).  

3.  The criteria for an initial compensable rating for a surgical scar of the left elbow are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.21, 4.118, Diagnostic Code 7805 (in effect prior to October 23, 2008).  

4.  The criteria for a TDIU rating are not met.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16, 4.18, 4.19 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The Veteran was provided applicable VCAA notice as to the claim for a TDIU rating by RO letter in April 2010.  As to the claims relating to the ratings for the service-connected disabilities at issue, the Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, SSA records, and lay testimony have been obtained.  Moreover, the Board finds that the examinations are adequate to evaluate the Veteran's service-connected disabilities at issue as they include an interview with the Veteran, and a full physical examination, and addressed the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's rating claims and no further examination is necessary.  

The Veteran and her spouse testified at a travel Board hearing.  38 C.F.R. § 3.103(c)(2) requires that one presiding at a hearing explain the issues and suggest the submission of relevant but overlooked evidence.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearing focused on the elements needed for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the Veteran nor her representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Further, there has been substantial compliance with the Board's remand directives.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Background

STRs showed that in November 1998, the Veteran complained of a two week history of numbness, tingling, and weakness in the upper extremities.  An electromyographic report dated in November 1998, provided an impression of bilateral median nerve compression at or near the wrist, left greater than right.  

A private operative note dated in August 2002 showed diagnoses of carpal tunnel syndrome of the left wrist and cubital tunnel syndrome of the left elbow.  At that time, the Veteran underwent an open release of the median nerve at the left wrist and an open release of the ulnar nerve at the left elbow. 

At the time of VA examination in December 2007 the Veteran was seeking service connection for diagnosed bilateral carpal tunnel syndrome; initially diagnosed in 1998.  After an examination, the diagnosis was bilateral ulnar nerve compression with nerve release surgery.  The examiner opined that it was at least as likely as not that the Veteran's carpal tunnel syndrome of the left and right wrist was caused by or a result of the diagnosis of bilateral ulnar nerve compression while in service. 

A May 2008 VA examiner stated that typically carpal tunnel syndrome, with which the Veteran had been diagnosed, involved the median and ulnar nerve, and both were assumed to be affected.  The examiner indicated that the symptoms and distribution of the Veteran's numbness and tingling were consistent with ulnar nerve compression, in addition to median nerve compression.  The examiner also noted that typically carpal tunnel syndrome affects the wrists and hands, and to a lesser degree the elbow. 

On VA examination in July 2009 it was reported that the Veteran was right handed.  The examiner noted that the problem being detailed was left elbow pain which had an onset in 1998 and had progressively worsened.  The diagnosis was left cubital tunnel syndrome with previous release, and it was noted that left elbow pain was associated with that diagnosis.  The Veteran complained of daily pain, stiffness, and weakness in her left elbow, and she denied any injury, reporting that the symptoms began in 1998.  The examiner noted that it did not appear that the Veteran had any left elbow injury in service, but that her left elbow problems began in 1998, as noted on the electromyography report from November 1998.  

On examination it was reported that the Veteran was unemployed, having last worked for a few weeks last Christmas.  The impact of the left cubital release was that there was decreased manual dexterity, problems lifting and carrying, difficulty reaching, weakness or fatigue, and decreased strength in that upper extremity due to pain.  Flare-ups occurred in cold weather and with activity.  She reported occasionally dropping things.  Flare-ups could last 1 to 3 hours.  She had difficulty with overhead use and difficulty with lifting.  Left elbow flexion was from 5 degrees to 95 degrees.  Forearm supination and pronation were to 85 degrees and 70 degrees, respectively.  There was moderate tenderness about the left elbow.  Pulses and sensation were intact.  The "Deluca" examination consisted of 4 additional flexion exercises, initially from 10 degrees to 90 degrees, which she did three times, and then the fourth from 10 degrees to 100 degrees.  She exhibited moderate pain, and had mild to moderate weakness and fatigue, and occasionally moderate incoordination.  The major functional impact was weakness with repetitive use.  The examiner could not determine additional limitation of motion following repetitive use during flare-ups without resorting to speculation, but noted that the Veteran did have varying degrees of range of motion on the current examination, and that motion was painful.  

The examiner opined that the Veteran's left elbow problems were likely the result of service because it occurred while she was on active duty, and the testing showed the moderate changes noted on the electromyography testing.  The examiner opined that the Veteran's left elbow problems were "very likely secondary to her service-connected left ulnar nerve compression with nerve release surgery", as she had been tolerating these symptoms for years.  The examiner also noted that many times, carpal tunnel syndrome and ulnar nerve complaints could easily produce similar symptomatologies, which appeared to be occurring in this case. 

On VA neurology examination in March 2010 for evaluation of left cubital tunnel syndrome with prior release and left ulnar nerve compression with prior release, it was noted that cubital tunnel syndrome implied compression of the ulnar nerve.  The Veteran had a history of symptoms of cubital tunnel syndrome and decompression of the left ulnar nerve that had affected the ulnar nerve so as to result in paresthesias, some mild motor weakness, and decreased sensation primarily affecting the 4th and 5th fingers of the left hand.  She described the symptoms as dating back to service and reported that her past surgery had provided only little relief, with continued paresthesia and numbness of the left hand in the distribution of the ulnar nerve.  It was noted that she also had a history of carpal tunnel syndrome release and was experiencing some decreased sensation and paresthesia affecting the fingers in a more median nerve distribution as well.  The examiner noted that this was related to the carpal tunnel syndrome and "NOT" the cubital tunnel syndrome.  She described paresthesias and discomfort for which she took Ibuprofen as needed.  She did not use a brace, splint, sling, wrap or other orthopedic device.  She stated that she had instances in which she dropped or spilled items due to decreased sensation and decreased strength in the left hand.  She was not currently working and had last worked during Christmas in 2008 for one month.  She described problems with her hand and wrist as being instrumental in her inability to continue employment.  She also described swelling as affecting her hand and wrist.  She described her condition as being steady and persistent.  She described herself as being ambidextrous.  

The examiner stated that "it is the veteran's left ulnar nerve that applies to the veteran's left cubital tunnel syndrome with previous release, as well as the veteran's left ulnar nerve compression with nerve release surgery."  Moreover, the examiner stated that the "symptomatology of both left cubital tunnel syndrome and left ulnar nerve compression both status post release surgery are one in the same as it is essentially the same condition as affecting the left nerve for which she underwent previous surgery to decompress the left ulnar nerve."  The examiner continued, stating that "[i]n other words, 'left cubital tunnel syndrome' is the same as the 'left ulnar nerve compression'."  

On physical examination muscle strength in the Veteran's left upper extremity was 4+ but she had decreased grip strength with the left 4th and 5th fingers, due to ulnar nerve impairment.  Position sensation was normal but she had decreased sensation to pain and absent sensation to light touch in the 4th and 5th fingers in the left ulnar nerve distribution.  Biceps reflexes were equal at 2+.  There was no muscle atrophy or abnormality of muscle tone or bulk.  There were no tremors or tics.  There was no effect on function of any joint.  However, it was also reported that there was a significant occupational effect due to decreased manual dexterity, with problems lifting and carrying as well as pain and difficulty reaching.  

In VA Form 21-8940, Application for Increased Compensation Based on Unemployability, in April 2010 the Veteran reported having last worked in November 2009.  She had work experience as a media assistant.  She had not tried to obtain employment since she became too disabled to work.  She had three years of college education.  

On VA scar examination in April 2010 it was noted that the Veteran had been unemployed for 1 to 2 years because she was unable to work secondary to physical and mental disabilities.  

In a June 2010 addendum it was reported that at the time of the April 2010 physical examination the Veteran had a scar on the ventral aspect of the left wrist which was difficult to discern and it was not painful on palpation.  On her left elbow, proximal to the ulnar nerve, there was a scar which was 6 cms. by 5 mms with the widest margin extending from the staples scar to 2 cms.  This scar and the scar of the ventral aspect of the right wrist, which was difficult to discern, were not painful to palpation, as there was no grimacing or mention of pain by the Veteran.  However, when asked after the examination if the scars were painful, the Veteran reported that they were.  There was no adherence to underlying tissue and no limitation of motion or loss of function.  She had full range of motion of both wrists and the Veteran demonstrated no disability in relation to the scars.  There was no skin ulceration or breakdown over the scars.  However, the Veteran reported significant impairment in the activities of daily living and an inability to work due to these scars.  However, the examiner commented that based on physical examination findings there was no evidence to support this claim and the examiner believed that the Veteran functioned at a normal or close to normal capacity in regards to the scars and both wrist conditions.  Therefore, she "would not be unable to work."  It was observed that the Veteran did not use any splints or braces.  

On VA neurology examination in September 2010 it was reported that although the Veteran had initially had some improvement as to the left median nerve following her carpal tunnel release surgery in 2010, the symptoms of left median neuropathy had returned.  These symptoms were consistent with median neuropathy and carpal tunnel syndrome.  It was noted that it was not uncommon for symptoms of carpal tunnel syndrome to recur following surgical intervention.  Despite her prior carpal tunnel syndrome release, her current left median neuropathy was symptomatic.  Her symptoms included paresthesias, some weakness of grip, pain, and decreased sensation of the median nerve distribution into the left hand.  This would include the hand as well as the thumb, index finger, the long (3rd) finger, and the radial aspect of the 4th (ring) finger.  These symptoms and condition were a continuation of the median neuropathy which first manifested during service and which had been objectively identified by EMGs and nerve conduction studies while on active duty.  Based on these symptoms and objective EMG studies she had had prior carpal tunnel release surgery in 2002.  

The examiner stated that the cubital tunnel syndrome/ulnar nerve compression was a condition that was separate from the carpal tunnel syndrome.  The symptoms of these conditions were similar in that they were both neuropathies.  Therefore, the symptoms included paresthesias, pain, decreased sensation, and some decrease in motor strength.  However, they were specifically different in that they were neuropathies of entirely different nerves with different nerve distributions.  

The examiner stated that the ulnar nerve affected the hand, including the ulnar aspect of the 4th and 5th fingers.  Whereas, the median nerve affected the thumb, index finger, long (3rd) finger, and the radial aspect of the 4th (ring) finger.  

Each condition required different therapeutic modalities in that the median neuropathy treatment had included the carpal tunnel release surgery at the left wrist and the ulnar neuropathy had required cubital tunnel release with ulnar transposition performed at the left elbow.  The examiner repeated that the "ulnar neuropathy/ulnar compression/cubital tunnel syndrome" was a separate condition from the "median neuropathy/median compression/carpal tunnel syndrome."  

Currently the Veteran's symptoms included paresthesias, discomfort, decreased sensation, and numbness as well as some decreased grip strength of the entire left hand, including all fingers of the left hand.  As described above, the symptoms related to the ulnar neuropathy/ulnar compression/cubital tunnel syndrome related to those symptoms as they affected the ulnar aspect of the 4th and 5th fingers.  Whereas, the symptoms related to the median neuropathy/median compression/carpal tunnel syndrome would include those symptoms of the left thumb, left index finger, left long (3rd) finger, and the radial aspect of the 4th (ring) finger.  Currently, the Veteran was not using a brace or taking specific medications for the neuropathies of the ulnar and the median nerve conditions of the left upper extremity.  Flare-ups occurred with any degree of repetitive activity, e.g., gripping, writing, typing or holding the wrist in a particular position for a prolonged period of time.  The Veteran would utilize stretching, activity limitation, and rest as alleviating factors to the flare-ups.  She reported that the symptoms occurred on a daily basis with flare-ups being of a moderate to moderately-severe intensity and occurring weekly, depending upon her activity level.  She reported having been unemployed for the past 2 years.  

The examiner further reported that the conditions had progressively worsened.  The Veteran's biceps reflexes were normal at 2+.  She had dysesthesias, and decreased sensation to pain/pinprick and light touch in the left ulnar and median nerves, including all fingers of the left hand.  However, position sensation was normal.  As to strength, she had active movement against some resistance, being 4 out of 5, on extension and flexion of the left wrist, and in flexion and abduction of the fingers of the left hand, and opposition of the left thumb.  There were no tremors or fasciculations.  The examiner stated that the nerve disorders did not affect function of any joint.  There was a positive Tinel's sign over the left ulnar and median nerves.  With respect to occupational activities, her conditions caused decreased manual dexterity and decreased strength, with problems lifting and carrying.  The conditions also impacted her activities of daily living causing difficulty with repetitive activity, e.g., gripping, lifting, writing, typing or holding the wrist in a particular position for a prolonged period of time, i.e., driving or using a computer mouse.  

At the 2011 travel Board hearing the Veteran testified that she was right handed.  Page 9.  She testified that she had pain, twitching, and spasm of her left hand, such that she would drop things.  Page 2 of the transcript.  Sometimes her spasm caused her hand to close into a fist.  This happened pretty much all the time.  Page 3.  It affected all the fingers of her left hand, in which she would also have pain.  Page 4.  She also had pain which radiated up from her left hand.  She had numbness of the left hand on a daily basis.  Page 5.  She was not currently being treated.  When she had had her left upper extremity surgery in 2002 she had been told that she would probably have to have additional surgery in ten (10) years and, so, she was nearing the time when further surgery would be needed.  She had been told by doctors that there was nothing that could be done, other than surgery, which was why she was not now taking medication.  She was planning on speaking to physicians about further surgery.  In the past, while working as a waitress, her hand would shake and twitch.  Page 6.  To carry something, like a gallon of milk, she had to concentrate keeping a grip on it and, if she did not, she would drop it.  Page 7.  The Veteran's spouse testified that he had seen her drop things and had seen her hand shake in the mornings.  Page 8.  

As to the left elbow scar, the Veteran testified that this scar was tight and painful, and was between 3 and 4 inches long.  Page 9.  The scar also limited her motion a little bit.  The pain in the scar was constant.  Page 10.  Clothing rubbing against the scar did not irritate the scar.  Page 25.  

As to left median neuropathy, the Veteran testified that she had constant pain which she estimated to be a 4 or 5 on a scale of 10.  Page 12.  Also, her coordination was affected.  Page 15.  As to a TDIU rating, the Veteran testified that because of her problems with her left upper extremity she overcompensated by using her right upper extremity.  Page 13.  She had last worked in 2007 as a sales associate at Capri Farms, for only about 3 or 4 weeks.  Page 17.  This was a seasonal job around Thanksgiving and Christmas, but she could not handle the job working the register because of problems with her hands and elbows.  Page 18.  Due to this, she had quit this job.  Prior to that she had worked as a waitress but she had difficulty writing and would drop things.  Before that she had worked for Goodwill in the information technology department using computers but this was too difficult.  She had left this job for employment elsewhere but she had had to leave this other job due to her disabilities of the hands and elbows.  Pages 19 and 20.  She had been told by VA's Vocational-Rehabilitation department that because of her limited schooling she was limited as to employment opportunities but she was going to again check with the VA Vocational-Rehabilitation department to see what could be done.  Pages 22 and 23.  She was still able to drive a car, but she had to concentrate on using her hands.  Page 25.  She had been denied SSA disability benefits.  Page 25.  

SSA records show that an October 2011 decision by an Administrative Law Judge (ALJ) determined that the Veteran was not so disabled as to qualify for SSA benefits from December 2004 through the date of that decision.  She had had a septoplasty procedure in April 2004.  Her disabilities were status post carpal tunnel release, lumbar degenerative disc disease; bipolar disorder, history of posttraumatic stress disorder (PTSD), personality disorder, substance abuse disorder, and attention deficit hyperactivity disorder.  She also had allergy symptoms and high blood pressure, which were manageable with medication.  She had a diagnosis of hepatitis C, which was stable.  However, she did not have lumbar spinal stenosis or nerve root compression and there was no indication of any involvement of one major peripheral joint in each upper extremity impairing the ability to perform fine and gross movements effectively.  In the activities of daily living she had only mild restriction, inasmuch as she could care for her own needs.  In social functioning, she had moderate difficulties and during the pertinent period she was able to attend college.  She had been hospitalized on several occasions for symptoms of drug and alcohol addiction, and for symptoms of a bipolar disorder.  Each time she was hospitalized she was quickly detoxified and regulated with medication, and discharged with counseling to maintain sobriety.  She reported that she had no difficulties driving.  She did her own housework but was distracted easily and her carpal tunnel syndrome caused some pain.  She had dropped out of college because of her attention deficit disorder.  Motor nerve conduction testing in June 2009 had shown normal conduction velocity with reduction in amplitude and prolongation of distal latency.  Right ulnar response showed normal conduction velocity, amplitude, and distal latency.  Right median sensory response demonstrated a slowing of conduction velocity and reduction in amplitude.  The right ulnar nerve conduction response was within normal limits.  The impression had been that she had mild to moderate right sided C5-C6 radiculopathy, moderately residual right-sided median neuropathy across the right wrist but no evidence of right-side ulnar neuropathy at the elbow or wrist.  

The ALJ decision further noted that the Veteran had a long history of alcohol and substance abuse.  She had never completed treatment and would check herself in and out of treatment without following up with any goals and objectives.  There were numerous indications that she was non-compliant with medication.  Also, an examination by a private physician in September 2007 had found that the Veteran had full range of motion of all joints and in all planes.  She was able to perform fine and gross movements without difficulty, and there was no evidence of muscle wasting or weakness.  Pinch and grip strength were normal.  

The ALJ decision concluded that the Veteran lacked motivation to engage in long-term employment.  When on medication she was able to sustain concentration and relate to others, which indicated that her allegations of severe limitations were not credible.  The non-exertional limitations added to her residual functional capacity did not significantly limit the range of jobs available to her.  As to physical impairments, she had some disc disease and some residual numbness and limitations from prior carpal tunnel surgery.  However, a finding that there was a limitation as to the ability to reach was not significant in terms of limiting the number of jobs available that required light exertion.  While the Veteran alleged that carpal tunnel syndrome caused twitching of her hand, a consulting examiner had stated that such twitching was not recognizable when she was distracted.  Further, she did not use splints or braces for her symptoms of carpal tunnel syndrome.  

In a VA psychiatric examination in July 2014 for PTSD, an examiner reported that it was very interesting to note that the Veteran was very well known within the VA system for many years now, and the main focus she had had was Methamphetamine dependence, then to Bipolar, and then to schizoaffective disorder, bipolar type.  The Veteran today exhibited bizarre ideation, delusions of grandeur, and a clinical presentation and symptomatology meeting DSM-5 criteria for schizoaffective disorder, bipolar type.  She had previously sought care outside of VA with a private physician years ago when one of the VA physicians would not prescribe her amphetamines.  She indicated that a private physician would accommodate her needs in that matter.  She was disparaging of a physician (apparently a VA physician) who had apparently set firm and consistent limits in her past treatment because of her prescription drug seeking behavior.  The Veteran's historical notes which the current examiner had reviewed had alluded to PTSD but the records were not supportive of PTSD due to military service trauma (MST).  The Veteran reported that she had now been awarded the Purple Heart but the examiner could not find within her records concerning anything that she was wounded in combat.  Rather, this allegation was supportive of her schizoaffective disorder with delusions.  The Veteran did not meet the DSM-5 criteria for PTSD due to sexual trauma.  Her schizoaffective disorder was not due to military service.  She was not psychotic during service and it was noted that having had a vaginal infection was not related to having a schizoaffective disorder.  That she had one finding of over-dramatization of nonphysical findings in service did not relate to a schizoaffective disorder.  

Records in the Veteran's VA Vocational-Rehabilitation Folder indicate that she had been approved in 2009 for continued education at a community college to obtain an Associate's Degree in Human Services.  However, in May 2012, she was informed that because she had attended only one semester that her continued participation was suspended.  In this regard, the Veteran had asserted that her absences were due to her disabilities, for which she was treated by VA and a private physician.  However, she did not provide information as to the physician's name but she was encouraged to sign a release to obtain those records.  However, nothing in the record indicates that the Veteran signed and returned a release.  

VA outpatient treatment (VAOPT) records show that the Veteran received a significant amount of treatment for mental health issues, including her "drug seek behavior."  One such record noted that she had dropped out of group therapy after being challenged as to her allegation that even many years after her military service she continued to work undercover for military intelligence.  

General Rating Principles

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is reviewed when making disability evaluations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  When two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates such criteria.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function are expected in all instances.  38 C.F.R. § 4.21.  

In increased rating claims, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending, it is appropriate to apply staged ratings for each distinct time period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

While 38 C.F.R. §§ 4.1 and 4.2 require that each disability be viewed "in relation to its history" to "accurately reflect the elements of disability present," a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

The Veteran and other laypersons are competent to testify on factual matters of which they have first-hand knowledge, such as symptoms of pain, and are competent to describe symptoms and their effects on employment or daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Under 38 C.F.R. § 4.124a, the schedules for rating diseases of the cranial and peripheral nerves include alternate diagnostic codes for paralysis, neuritis, and neuralgia of each nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8205 to 8730 (2014).  The diagnostic codes for paralysis of a nerve allow for multiple levels of incomplete paralysis, as well as complete paralysis.  However, the ratings available for neuritis and neuralgia of the same nerves can be limited to less than the maximum ratings available for paralysis.   In rating peripheral neuropathy attention is given to sensory or motor impairment as well as trophic changes (described at 38 C.F.R. § 4.104, Diagnostic Code 7115 as thin skin, absence of hair, dystrophic nails).  Peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  With no organic changes it is moderate or, if of the sciatic nerve, moderately severe.  38 C.F.R. § 4.20.  Neuralgia of a peripheral nerve of a lower extremity can receive a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, can receive a maximum rating of severe, incomplete paralysis.  38 C.F.R. § 4.123.  

Peripheral nerves ratings are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. §§ 4.123, 4.124, 4.124a.  

Ulnar nerve neurological manifestations are rated under Diagnostic Code 8516, 8616, or 8716 as, respectively, paralysis, neuritis or neuralgia of the ulnar nerve.  The criterion for a 10 percent rating is mild incomplete paralysis of either the dominant or non-dominant upper extremity.  The next higher rating is a 30 percent for moderate incomplete paralysis of the dominant upper extremity and 20 percent for the non-dominant (minor) upper extremity.  A 40 percent rating is assigned for severe incomplete paralysis of the dominant upper extremity and 30 percent for the minor upper extremity. A 60 percent rating is warranted for the dominant upper extremity and 50 percent for the minor upper extremity when there is complete paralysis (with "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened).  

Median nerve neurological manifestations are rated under Diagnostic Code 8515, 8615, or 8715 as, respectively, paralysis, neuritis or neuralgia of the median nerve.  
The criterion for a 10 percent rating is mild incomplete paralysis of either the dominant or non-dominant upper extremity.  The next higher rating is a 30 percent for moderate incomplete paralysis of the dominant upper extremity and 20 percent for the non-dominant (minor) upper extremity.  A 50 percent rating is assigned for severe incomplete paralysis of the dominant upper extremity and 40 percent for the minor upper extremity.  A 70 percent rating is warranted for the dominant upper extremity and 60 percent for the minor upper extremity when there is complete paralysis when there is complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.

A Separate Compensable Rating for Left Cubital Tunnel Syndrome, Currently Combined with the Left Ulnar Nerve Compression Rating

VA's anti-pyramiding regulation, 38 C.F.R. § 4.14, states that the evaluation of the "same disability" or the "same manifestation" under different diagnoses is to be avoided.  Stated another way, for certain disabilities, a veteran can receive separate ratings unless the conditions constitute the "same disability" or the "same manifestation".  See Evans (Samuel) v. Brown, 9 Vet. App. 273, 281 (1996).  In Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) the Court held that residuals of an injury of the veteran's face should be assigned separate ratings under the diagnostic codes for disfigurement, painful scar, and facial muscle damage because "none of the symptomatology for any of these three conditions is duplicative of or overlapping with the symptomatology of the other two conditions."  See also VAOGCPREC 23-97 (a claimant with arthritis and instability of the knee may be rated separately under the diagnostic codes 5003-5257).  

"[I]t is possible for a veteran to have separate and distinct manifestations attributable to two different disability ratings, and, in such case, the veteran should be compensated under different diagnoses."  Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  Similarly, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Implicit in 38 U.S.C.A. § 1110, 1155 (West 1991), which provide for compensation for service-connected disabilities, is the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology because this would result in overcompensation for actual impairment of earning capacity.  Although in some cases arguments may be made for rating a disability under two or more diagnostic codes, the Board must weigh the evidence and make an informed choice as to which provides the most appropriate rating method but the same disability may not be rated under two or more diagnostic codes.  Therefore, 38 C.F.R. § 4.14 prohibits the evaluation of the same disability under various diagnoses.  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

In the January 2010 Board decision it was stated that: 

The Board initially finds that the Veteran does have a current left elbow disability.  On VA examination in 2009, the diagnosis was left cubital tunnel syndrome with previous release.  Moreover, in the 2009 VA examination report, the examiner specifically addressed the etiology of the Veteran's current left elbow disability.  The examiner opined that the Veteran's left elbow problems were likely the result of service because they occurred while she was on active duty, and the testing showed the moderate changes noted on the electromyography testing.  The examiner also opined that the Veteran's left elbow problems were "very likely secondary to her service-connected left ulnar nerve compression with nerve release surgery", as she had been tolerating these symptoms for years.  Thus, based on the VA examiner's opinions, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that [her] current left elbow disability (diagnosed as left cubital tunnel syndrome) had an onset in service and is related to the service-connected left ulnar nerve compression with nerve release surgery.  Therefore, service connection for left cubital tunnel syndrome with previous release is warranted.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 55-56.  

The Board notes that although service connection for the Veteran's left elbow disability (left cubital tunnel syndrome with previous release) has been granted herein, it is unclear whether a separate disability rating is warranted.  In that regard, the Board notes that based on the July 2009 VA examination findings (which the RO interpreted as showing complete or incomplete paralysis of forearm movements) by November 2009 rating decision, the RO granted an increased, 20 percent rating, for the service-connected left ulnar nerve compression with nerve release surgery.  Thus, there appears to be overlapping symptoms with the now service-connected left cubital tunnel syndrome and the previously service-connected left ulnar nerve compression with nerve release surgery.  However, the extent to which the symptoms of these disabilities overlap, and the extent to which separate ratings are warranted for each of them, is left to the agency of original jurisdiction charged with assigning these ratings in the first instance.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

For this reason, the RO arranged for a VA examination which was conducted in March 2010.  That examiner specifically stated that the cubital tunnel syndrome "implied" compression of the ulnar nerve.  The examiner further stated that the Veteran was additionally having neurologic symptoms in a more median nerve distribution.  In this regard, service connection is also in effect for left median neuropathy which is assigned a separate compensable 10 percent disability rating under the diagnostic criteria for impairment of the median nerve.  See 38 C.F.R. § 4.118, Diagnostic Codes 8515, 8615, and 8715.  The examiner explained that the symptoms of the left median neuropathy were due to the Veteran's left carpal tunnel syndrome and not to the left cubital syndrome.  All of this was further confirmed by the September 2010 VA examiner who stated that the "ulnar neuropathy/ulnar compression/cubital tunnel syndrome" was a separate condition from the "median neuropathy/median compression/carpal tunnel syndrome."  

Stated in simpler terms, the left carpal tunnel syndrome caused impairment of the left median nerve at the left wrist.  Whereas, the left cubital syndrome caused impairment of the left ulnar (not median) nerve at the cubital tunnel in the left elbow.  Indeed, the examiner stated that "symptomatology of both left cubital tunnel syndrome and left ulnar nerve compression both status post release surgery are one in the same as it is essentially the same condition as affecting the left nerve for which she underwent previous surgery to decompress the left ulnar nerve."  

Indeed, the examiner further stated quite explicitly that "[i]n other words, 'left cubital tunnel syndrome' is the same as the 'left ulnar nerve compression'."  

Having reviewed the entire evidentiary record, the Board finds no competent, i.e., medical, evidence which refutes the opinion of the March 2010 VA examiner.  Accordingly, the Board must concur with that examiner and finds that because the left cubital syndrome, and surgical residuals, causes the same impairment as the left ulnar nerve compression, and surgical residuals, that the symptomatology is identical and, as such, a rating for postoperative left cubital syndrome residuals separate and distinct from postoperative left ulnar nerve compression would result in pyramiding, i.e., double compensation, and is prohibited.  The lay evidence is not probative.  Rather, the medical evidence is dispositive of this issue because the question presented here is medically complex. 

Because the preponderance of the evidence is against the claim for a separate compensable disability rating for left cubital tunnel syndrome, currently combined with the rating for left ulnar nerve compression, there is no doubt to be resolved in favor of the Veteran under 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 4.3.  

Initial Rating in Excess of 10 percent for Left Median Neuropathy

Initially the Board notes that the rating for left median neuropathy must be assigned based upon whether the Veteran's left upper extremity is her dominant, rather than minor, upper extremity.  In this regard, 38 C.F.R. § 4.69 provides that handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. 

On VA examination in July 2009 the Veteran reported that she was right handed.  On VA examination in March 2010 she reported that she was ambidextrous.  However, at the 2011 travel Board hearing the Veteran specifically testified that she was right handed.  Accordingly, the Board finds that the preponderance of the evidence establishes that the Veteran is right handed and, thus, the left median neuropathy affects the minor extremity.  

The Board's focus is directed to impairment of the left elbow and forearm and, because the September 2010 VA examiner explained that the left median nerve affects the thumb, 2nd finger, 3rd finger, and the radial aspect of the 4th finger, to these fingers as well. 

The 2009 VA examination found that the Veteran had retained a substantial amount of range of motion of the left elbow in flexion and extension as well as pronation and that supination was normal.  She was reported to have mild to moderate weakness and occasionally moderate incoordination.  However, the March 2010 examination found no muscle atrophy and, significantly, the Veteran's reflexes at the biceps were normal at 2+.  The September 2010 examiner indicated that the Veteran had diminished sensation in various forms, and reportedly she had decreased grip strength of the entire hand, including all fingers.  On the other hand, that examiner stated that the Veteran's strength was 4 out of 5 at the wrist and the fingers and thumb.  While that examiner stated that the Veteran had decreased manual dexterity and decreased strength, it was also noted that the nerve disorders did not affect function of any joint.  

The Board finds it significant, as past examiners have suggested, that despite the Veteran's complaints of impaired dexterity and weakness of her left wrist, she had never at any time used a brace or splint as a means of providing support or stabilization of the left wrist or the left elbow.  A reasonable inference can be made that if she had the degree of functional impairment which she alleges it would be expected that the use of such an appliance would be needed or that she would have some muscle atrophy or organic changes but there is virtually no evidence of either.  Moreover, even after considering the testimony of the Veteran and her spouse, the Board finds that many of the Veteran's complaints relative to symptoms and impairment of the neuropathies of her left upper extremity are lacking in credibility.  For example, a complaint of twitching of her hand was not confirmed by an examiner when the Veteran was distracted.  Similarly, the Veteran related complaints of pain at the 2010 VA scar examination, as well as her testimony, that were in direct contradiction to examination findings, i.e., that the scarring was not painful.  

Accordingly, the Board finds that the preponderance of the evidence establishes that the Veteran's left median neuropathy is essentially limited to sensory impairment and is no more than mild, and does not warrant an initial evaluation in excess of 10 percent.  Moreover, Diagnostic Codes 8515 and 8516 contemplate the functional impairment of limitation of motion of the part affected; therefore, a separate rating assignment for limitation of motion under Diagnostic Codes 5206, 5207, 5213, 5215, 5228, or 5229 is not permitted pursuant to the rule against pyramiding under 38 C.F.R. § 4.14 .  Further, the assignment of a rating under these diagnostic codes, in lieu of an evaluation under Diagnostic Codes 8515 and 8516, would not afford a rating higher than the combined rating (30 percent) for the Veteran's left elbow disabilities where on VA examination in July 2009, the DeLuca analysis showed impairment (90 degrees of flexion) commensurate with a 20 percent rating, on VA examination in March 2010, there was no effect on function of any joint, on VA examination in April 2010, she had full range of motion of both wrists, and on VA examination in September 2010, the nerve disorders did not affect function of any joint.  

An Initial Compensable Rating for a Surgical Scar of the Left Elbow

The criteria for evaluating scars were amended effective October 23, 2008, but these most recent amendments are applicable only to claims received on or after October 23, 2008.  73 Fed.Reg. 54708 (Sept. 23, 2008).  Accordingly, because the Veteran's claim for service connection was received in February 2008, the criteria which apply in this case are those that were effective prior to October 23, 2008.  

The scar of the left elbow is not to be evaluated under Diagnostic Code 7800, as in effect prior to October 23, 2008, because it is not of the head, face or neck and, so, is not disfiguring.  

As in effect prior to October 23, 2008, Diagnostic Code 7801 provided that for scars other than the head, face or neck that were deep or that caused limited motion, a 10 percent rating was assigned when the area or areas exceeded 6 square inches; 20 percent when exceeding 12 square inches; 30 percent when exceeding 72 square inches; and 40 percent when exceeding 144 square inches.  Note 1 provided that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined.  Note 2 provided that a deep scar is one associated with underlying soft tissue damage.  

As in effect prior to October 23, 2008, Diagnostic Code 7802 provided that for scars other than the head, face or neck that were superficial and that did not cause limited motion warranted a 10 percent rating when involving an area or areas of 144 square inches (929 sq. cm.) or greater.  Note 1 stated that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined.  Note 2 provided that a superficial scar is one not associated with underlying soft tissue damage.  

As in effect prior to October 23, 2008, Diagnostic Code 7803 provided that superficial or unstable scars warranted a 10 percent rating.  Note 1 stated that unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar; and Note 2 provided that a superficial scar is one not associated with underlying soft tissue damage.  

As in effect prior to October 23, 2008, Diagnostic Code 7804 provided that a superficial scar which was painful on examination warranted a 10 percent rating.  Note 1 provided that a superficial scar is one not associated with underlying soft tissue damage.  

As in effect prior to October 23, 2008, Diagnostic Code 7805 provided that other scars, i.e., scars not otherwise rated under the above criteria, were to be rated on the basis of limitation of function of the part affected.  

In this case the Veteran's left elbow scar is superficial and is not unstable or adherent to underlying tissue.  As noted, the 2010 VA examination found that on palpation the left elbow scar was not painful.  It was only immediately after the examination that the Veteran reported that the scarring was painful.  She likewise complained of the scarring being painful at her 2011 hearing.  However, the 2010 examination finding also contradicts this testimony.  The 2010 examiner found that despite the Veteran's complaint of significant impairment as to her activities of daily living and ability to work, there was no evidence to support her claim of such disability and, in fact, there was no disability related to the scarring.  There is no credible lay evidence of compensable residuals associated with the scarring.  Thus, the scarring does not cause any functional impairment that would warrant a compensable disability rating.

Accordingly, the Board finds that the preponderance of the evidence establishes that the Veteran's left elbow scar is asymptomatic, does not cause any functional impairment, and does not warrant an initial compensable disability evaluation.  

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  Addressing the adequacy of the schedular rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Recently, the United States Court of Appeals for the Federal Circuit held that when there are multiple service-connected disorders, an extraschedular rating may be assigned which considers the combined impact thereof.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).

In Yancy v. McDonald, 27 Vet. App. 484 (2016) the Court rejected the contention that "[e]xtraschedular referral is always raised by the record when a veteran has multiple service-connected disabilities" [and that the Federal Circuit's decision in] Johnson [v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014)] does not make such a categorical holding."  Further, in discussing the collective impact of multiple service-connected disabilities as to extraschedular consideration the Board's jurisdiction was limited to only those service-connected disorders on direct appeal because it lacked jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.  

The appellant has failed to identify relevant symptomatology that is not contemplated by the rating criteria with respect to her scarring and neurological disabilities at issue.  Additionally, the appellant has not cited evidence showing that the disability picture is so unusual or exceptional that it is not contemplated by the rating schedule such that a referral was warranted.  Moreover, higher schedular ratings are possible for each of the service-connected disabilities at issue; particularly if the Veteran in the future actually develops further symptoms of neurologic impairment or disability resulting from her left elbow scar.  

Also, in computing the combined impact of the service-connected disabilities, consideration has been given to the service-connected right ulnar nerve compression with nerve release surgery resulting in a bilateral factor of 4.2 percent.  This is because the combined effect of certain disabilities may result in greater disability and therefore require greater compensation.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012); see also 38 C.F.R. § 4.26, Bilateral Factor.  

Here, the Veteran's symptomatology and limitation in occupational functioning for the disabilities at issue are reasonably contemplated by the rating schedule (including the Bilateral Factor) under the first prong of the Thun analysis.  The Veteran's primary complaints are chronic and persistent pain, loss of dexterity, and weakness.  The Veteran's belief that her disability is worse than the assigned rating is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the lay testimony of the Veteran.  Thus, the Board finds that the currently assigned rating is appropriate.  

Thus, no referral for extraschedular consideration is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

TDIU

Without regard to advancing age or impairment due to nonservice-connected disabilities, if the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that he has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service- connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

Marginal employment shall not be considered substantially gainful employment. For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id. 

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R.  §4.16(a), and the evidence of record indicates that he or she is unable to maintain substantially gainful employment due to service-connected disabilities, the claim for a TDIU cannot be denied in the absence of medical evidence showing that he or she is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994). 

The Veteran is service-connected for left ulnar nerve compression with nerve release surgery, and left cubital tunnel syndrome with prior release, rated 20 percent; right ulnar nerve compression with nerve release surgery, rated 10 percent; left median neuropathy, rated 10 percent; a postoperative (PO) scar of the right wrist, rated 10 percent; tinnitus, rated 10 percent; a PO scar of the left wrist, rated noncompensably disabling; and a PO scar of the left elbow, rated noncompensably disabling; for a combined disability rating of 50 percent, including a bilateral factor of 4.2 percent.

Consequently, the Veteran does not meet the schedular requirements under 38 C.F.R. § 4.16(a) to a TDIU rating.  As noted above, the RO continued the denial of entitlement to a TDIU which implicitly included the decision that a referral to the VA's Director of Compensation Services for consideration of extraschedular entitlement to a TDIU rating under 38 C.F.R. § 4.16(b) was not warranted. 

The Board observes that while the Veteran's past work experience is limited, she has a substantial amount of education, i.e., three years of college education.  The Veteran had not been employed for a number of years.  On the other hand, it is also clear that she has not sought employment in a number of years.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  It is clear that the Veteran's nonservice-connected psychiatric disability is severe and indisputably plays a role in her not being able to work.  Similarly, her well documented and nonservice-connected substance abuse impairs her ability to earn a living.  Her hospitalizations in recent years have been solely for her psychiatric disability and substance abuse. 

Here, the Veteran's service-connected disabilities are limited solely to the Veteran's upper extremities, and not the lower extremities.  At rating examinations and the hearing the Veteran, and her spouse, reported that she had extensive impairment with pain, weakness, fatigue, and loss of dexterity.  However, as previously noted, the level of severity claimed by the Veteran is not borne out by the medical facts.  As noted above, the Board places more probative value on the medical findings due to the expertise of the medical examiners and their objectivity.  The more probative medical evidence of record shows that the Veteran's service-connected disabilities are simply not so disabling as to preclude obtaining or retaining substantially gainful employment.  While the Veteran had reported that her service-connected disabilities had prevented her from complying with a program initiated by VA's Vocational Rehabilitation department, she failed to provide information which would verify this.  

The Board finds that the Veteran's service-connected disabilities collectively would not preclude her from obtaining or retaining substantially gainful employment requiring no more than light physical exertion.  Accordingly, the preponderance of the evidence is against the claim for a TDIU rating. 


ORDER

A separate compensable disability rating for left cubital tunnel syndrome, currently combined with the rating for left ulnar nerve compression is denied.  

An initial rating for left median neuropathy in excess of 10 percent is denied. 

An initial compensable rating for a surgical scar of the left elbow is denied.  

A TDIU rating is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


